Exhibit 10.2

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

 

THIS REGISTRATION RIGHTS AGREEMENT (hereinafter referred to as the “Agreement”),
dated November 5, 2013 by and between

 

TransCoastal Corporation, a Delaware corporation, with its principal office at
17304 Preston Road, Suite 700, Dallas, TX, 75252 (hereinafter referred to as the
“Company”),

 

and

 

Kodiak Capital Group, LLC, a Delaware limited liability company, with its
principal office at 260 Newport Center Drive, Newport Beach, CA, 92660
(hereinafter referred to as the “Holder”).

 

 

WHEREAS, in connection with the Investment Agreement by and between the Company
and the Investor of equal date as the Agreement hereto (the “Investment
Agreement”), the Company has agreed to issue and sell to the Investor an
indeterminate number of shares of the Company’s Common Stock without par value
per share (the “Common Stock”), to be purchased pursuant to the terms and
subject to the conditions set forth in the Investment Agreement, which is hereby
incorporated by reference; and

 

WHEREAS, to induce the Investor to execute and deliver the Investment Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “1933 Act”), and applicable
state securities laws, with respect to the shares of Common Stock issuable
pursuant to the Investment Agreement.

 

NOW THEREFORE, in consideration of the foregoing promises and the mutual
covenants contained hereinafter and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investor hereby agree as follows:

 

 

Section 1.  DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Execution Date” means the date of this Agreement set forth above.

 

“Investor” means Kodiak Capital Group, LLC, a Delaware Limited Liability
Company.

 

“Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.

 

 
1

--------------------------------------------------------------------------------

 

 

“Potential Material Event” means any of the following: (i) the possession by the
Company of material information not ripe for disclosure in the Registration
Statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
Registration Statement would be detrimental to the business and affairs of the
Company, or (ii) any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in the Registration Statement at such time,
which determination shall be accompanied by a good faith determination by the
Board of Directors of the Company that the Registration Statement would be
materially misleading absent the inclusion of such information.

 

“Principal Market” shall mean The American Stock Exchange, National Association
of Securities Dealer’s, Inc., Over-the-Counter electronic bulletin board, the
Nasdaq National Market or The Nasdaq SmallCap Market whichever is the principal
market on which the Common Stock of the Company is listed.

 

“Register,” “Registered,” and “Registration” refer to the Registration effected
by preparing and filing one (1) or more Registration Statements in compliance
with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any successor
rule providing for offering securities on a continuous basis (hereinafter
referred to as “Rule 415”), and the declaration or ordering of effectiveness of
such Registration Statement(s) by the United States Securities and Exchange
Commission (hereinafter referred to as the “SEC”).

 

“Registrable Securities” means (i) the shares of Common Stock issued or issuable
pursuant to the Investment Agreement, and (ii) any shares of capital stock
issued or issuable with respect to such shares of Common Stock, if any, as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, which have not been (x) included in the Registration
Statement that has been declared effective by the SEC, or (y) sold under
circumstances meeting all of the applicable conditions of Rule 144 (or any
similar provision then in force) under the 1933 Act.

 

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the Registrable Securities.

 

All capitalized terms used in this Agreement and not otherwise defined herein
shall have the same meaning ascribed to them as in the Investment Agreement.

 

 
2

--------------------------------------------------------------------------------

 

  

Section 2.  REGISTRATION.

 

(a)  The Company shall, within fifteen (15) days of the date of this Agreement,
file with the SEC the Registration Statement or Registration Statements (as is
necessary) on Form S-1 (or, if such form is unavailable for such a registration,
on such other form as is available for such registration), covering the resale
of all of the Registrable Securities, which Registration Statement(s) shall
state that, in accordance with Rule 416 promulgated under the 1933 Act, such
Registration Statement also covers such indeterminate number of additional
shares of Common Stock as may become issuable upon stock splits, stock dividends
or similar transactions.  The Company shall initially register for resale
5,000,000 shares of Common Stock which would be issuable on the date preceding
the filing of the Registration Statement based on the closing bid price of the
Company’s Common Stock on such date and the amount reasonably calculated that
represents Common Stock issuable to other parties as set forth in the Investment
Agreement except to the extent that the SEC requires the share amount to be
reduced as a condition of effectiveness.

 

(b)  The Company shall use all commercially reasonable efforts to have the
Registration Statement(s) declared effective by the SEC within sixty (60)
calendar days after the Execution Date.

 

(c)  The Company agrees not to include any other securities in the Registration
Statement covering the Registrable Securities without Investor’s prior written
consent which Investor may withhold in its sole discretion. Furthermore, the
Company agrees that it will not file any other Registration Statement for other
securities, until thirty calendar days after the Registration Statement for the
Registrable Securities is declared effective by the SEC.

 

 

Section 3.  RELATED OBLIGATIONS.

 

At such time as the Company is obligated to prepare and file the Registration
Statement with the SEC pursuant to Section 2(a), the Company will effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, with respect thereto, the Company shall have
the following obligations:

 

(a)  The Company shall use all commercially reasonable efforts to cause such
Registration Statement relating to the Registrable Securities to become
effective within ninety (90) days after the Execution Date and shall keep such
Registration Statement effective until the earlier to occur of  the date on
which (A) the Investor shall have sold all the Registrable Securities; or (B)
the Investor has no right to acquire any additional shares of Common Stock under
the Investment Agreement (hereinafter referred to as the “Registration Period”).
 The Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading. The Company shall use all commercially
reasonable efforts to respond to all SEC comments within seven (7) business days
from receipt of such comments by the Company. The Company shall use all
commercially reasonable efforts to cause the Registration Statement relating to
the Registrable Securities to become effective no later than five (5) business
days after notice from the SEC that the Registration Statement may be declared
effective.  The Investor agrees to provide all information which it is required
by law to provide to the Company, including the intended method of disposition
of the Registrable Securities, and the Company’s obligations set forth above
shall be conditioned on the receipt of such information.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)  The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective during the Registration
Period, and, during such period, comply with the provisions of the 1933 Act with
respect to the disposition of all Registrable Securities of the Company covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the Investor thereof as set forth in such Registration
Statement.  In the event the number of shares of Common Stock covered by the
Registration Statement filed pursuant to this Agreement is at any time
insufficient to cover all of the Registrable Securities, the Company shall amend
such Registration Statement, or file a new Registration Statement (on the short
form available therefor, if applicable), or both, so as to cover all of the
Registrable Securities, in each case, as soon as practicable, but in any event
within thirty (30) calendar days after the necessity therefor arises (based on
the then Purchase Price of the Common Stock and other relevant factors on which
the Company reasonably elects to rely), assuming the Company has sufficient
authorized shares at that time, and if it does not, within thirty (30) calendar
days after such shares are authorized.  The Company shall use commercially
reasonable efforts to cause such amendment and/or new Registration Statement to
become effective as soon as practicable following the filing thereof.

 

(c)  The Company shall make available to the Investor whose Registrable
Securities are included in any Registration Statement and its legal counsel
without charge:

 



 

(i)

promptly after the same is prepared and filed with the SEC at least one (1) copy
of such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits, the prospectus included in such Registration Statement (including
each preliminary prospectus) and, with regards to such Registration
Statement(s), any correspondence by or on behalf of the Company to the SEC or
the staff of the SEC and any correspondence from the SEC or the staff of the SEC
to the Company or its representatives;



 



 

(ii)

upon the effectiveness of any Registration Statement, the Company shall make
available copies of the prospectus, via EDGAR, included in such Registration
Statement and all amendments and supplements thereto; and



 



 

(iii)

such other documents, including copies of any preliminary or final prospectus,
as the Investor may reasonably request from time to time in order to facilitate
the disposition of the Registrable Securities.



 

 
4

--------------------------------------------------------------------------------

 

 

(d)  The Company shall use commercially reasonable efforts to:

 



 

(i)

register and qualify the Registrable Securities covered by the Registration
Statement under such other securities or “blue sky” laws of such states in the
United States as the Investor reasonably requests;



 



 

(ii)

prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period;



 



 

(iii)

take such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and



 



 

(iv)

take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to:



 



 

a.

qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d), or

 

b.

subject itself to general taxation in any such jurisdiction.  



 

The Company shall promptly notify the Investor who holds Registrable Securities
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or “blue sky” laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 

(e)  As promptly as practicable after becoming aware of such event, the Company
shall notify Investor in writing of the happening of any event as a result of
which the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omission to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading
(hereinafter referred to as “Registration Default”) and use all diligent efforts
to promptly prepare a supplement or amendment to such Registration Statement and
take any other necessary steps to cure the Registration Default (which, if such
Registration Statement is on Form S-3, may consist of a document to be filed by
the Company with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
1934 Act (as defined below) and to be incorporated by reference in the
prospectus) to correct such untrue statement or omission, and make available
copies of such supplement or amendment to the Investor. The Company shall also
promptly notify the Investor:

 



 

(i)

When a prospectus or any prospectus supplement or post-effective amendment has
been filed, and when the Registration Statement or any post-effective amendment
has become effective (the Company will prepare notification of such
effectiveness which shall be delivered to the Investor on the same day of such
effectiveness and by overnight mail), additionally, the Company will promptly
provide to the Investor, a copy of the effectiveness order prepared by the SEC
once it is received by the Company;



 

 
5

--------------------------------------------------------------------------------

 

 



 

(ii)

Of any request by the SEC for amendments or supplements to the Registration
Statement or related prospectus or related information;



 



 

(iii)

Of the Company’s reasonable determination that a post-effective amendment to the
Registration Statement would be appropriate;



 



 

(iv)

In the event the Registration Statement is no longer effective; and / or



 



 

(v)

If the Registration Statement is stale as a result of the Company’s failure to
timely file its financials or otherwise.



 

The Company acknowledges that its failure to cure the Registration Default
within ten (10) business days will cause the Investor to suffer damages in an
amount that will be difficult to ascertain.  Accordingly, the parties agree that
it is appropriate to include a provision for liquidated damages.  The parties
acknowledge and agree that the liquidated damages provision set forth in this
section represents the parties’ good faith effort to quantify such damages and,
as such, agree that the form and amount of such liquidated damages are
reasonable and will not constitute a penalty.  It is the intention of the
parties that interest payable under any of the terms of this Agreement shall not
exceed the maximum amount permitted under any applicable law. If a law, which
applies to this Agreement, which sets the maximum interest amount, is finally
interpreted so that the interest in connection with this Agreement exceeds the
permitted limits, then: (1) any such interest shall be reduced by the amount
necessary to reduce the interest to the permitted limit; and (2) any sums
already collected (if any) from the Company which exceed the permitted limits
will be refunded to the Company.  The Investor may choose to make this refund by
reducing the amount that the Company owes under this Agreement or by making a
direct payment to the Company.  If a refund reduces the amount that the Company
owes the Investor, the reduction will be treated as a partial payment.  

 

(f)  The Company shall use all commercially reasonable efforts to prevent the
issuance of any stop order or other  suspension of effectiveness of the
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued,  to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor holding Registrable
Securities being sold of the issuance of such order and the  resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
concerning the effectiveness of the registration statement.

 

(g)  The Company shall permit the Investor and one (1) legal counsel, designated
by the Investor, to review and comment upon the Registration Statement and all
amendments and supplements thereto at least one (1) calendar day prior to their
filing with the SEC.  However, any postponement of a filing of a Registration
Statement or any postponement of a request for acceleration or any postponement
of the effective date or effectiveness of a Registration Statement by written
request of the Investor (collectively, the "Investor's Delay") shall not act to
trigger any penalty of any kind, or any cash amount due or any in-kind amount
due the Investor from the Company under any and all agreements of any nature or
kind between the Company and the Investor.  The event(s) of an Investor's Delay
shall act to suspend all obligations of any kind or nature of the Company under
any and all agreements of any nature or kind between the Company and the
Investor.   

 

 
6

--------------------------------------------------------------------------------

 

 

(h)  At the request of the Investor, the Company's counsel shall furnish to the
Investor an opinion letter confirming the effectiveness of the registration
statement.  Such opinion letter shall be issued as of the date of the
effectiveness of the registration statement and be in a form suitable to the
Investor. 

 

(i)  The Company shall hold in confidence and not make any disclosure of
information concerning the Investor unless:

 



 

(i)

Disclosure of such information is necessary to comply with federal or state
securities laws;



 



 

(ii)

The disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement;



 



 

(iii)

The release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction; or



 



 

(iv)

Such information has been made generally available to the public other than by
disclosure in violation of this Agreement or any other agreement.



 

The Company agrees that it shall, upon learning that disclosure of such
information concerning the Investor is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to the Investor and allow the Investor, at the Investor’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order covering such information.

 

(j)  The Company shall use all commercially reasonable efforts to maintain
designation and quotation of all the Registrable Securities covered by any
Registration Statement on the Principal Market.  If, despite the Company’s
commercially reasonable efforts, the Company is unsuccessful in satisfying the
preceding sentence, it shall use commercially reasonable efforts to cause all
the Registrable Securities covered by any Registration Statement to be listed on
each other national securities exchange and automated quotation system, if any,
on which securities of the same class or series issued by the Company are then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange or system.  The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 3(j).

 

 
7

--------------------------------------------------------------------------------

 

 

(k)  The Company shall cooperate with the Investor to facilitate the prompt
preparation and delivery of certificates representing the Registrable Securities
to be offered pursuant to the Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
Investor may reasonably request (and after any sales of such Registrable
Securities by the Investor, such certificates not bearing any restrictive
legend).

 

(l)  The Company shall provide a transfer agent for all the Registrable
Securities not later than the effective date of the first Registration Statement
filed pursuant hereto.

 

(m)  If requested by the Investor, the Company shall:

 



 

(i)

As soon as reasonably practical incorporate in a prospectus supplement or
post-effective amendment such information as the Investor reasonably determines
should be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
offering of the Registrable Securities to be sold in such offering;



 



 

(ii)

Make all required filings of such prospectus supplement or post-effective
amendment as soon as reasonably possible after being notified of the matters to
be incorporated in such prospectus supplement or post-effective amendment; and



 



 

(iii)

Supplement or make amendments to any Registration Statement if reasonably
requested by the Investor.



 

(n)  The Company shall use all commercially reasonable efforts to cause the
Registrable Securities covered by the applicable Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to facilitate the disposition of such Registrable
Securities.

 

(o)  The Company shall otherwise use all commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.

 

(p)  Within one (1) business day after the Registration Statement which includes
Registrable Securities is declared effective by the SEC, the Company shall
deliver to the transfer agent for such Registrable Securities, with copies to
the Investor, confirmation that such Registration Statement has been declared
effective by the SEC.

 

(q)  The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by the Investor of Registrable Securities pursuant to
the Registration Statement.

 

 
8

--------------------------------------------------------------------------------

 

 

Section 4.  OBLIGATIONS OF THE INVESTOR.

 

(a)  At least five (5) calendar days prior to the first anticipated filing date
of the Registration Statement  the Company shall notify the Investor in writing
of the information the Company requires from the Investor for the Registration
Statement.  It shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities and the Investor agrees to furnish to the Company that
information regarding itself, the Registrable Securities and the intended method
of disposition of the Registrable Securities as shall reasonably be required to
effect the registration of such Registrable Securities and the Investor shall
execute such documents in connection with such registration as the Company may
reasonably request.  The Investor covenants and agrees that, in connection with
any sale of Registrable Securities by it pursuant to the Registration Statement,
it shall comply with the “Plan of Distribution” section of the then current
prospectus relating to such Registration Statement.

 

(b)  The Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
the Investor has notified the Company in writing of an election to exclude all
of the Investor’s Registrable Securities from such Registration Statement.

 

(c)  The Investor agrees that, upon receipt of written notice from the Company
of the happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e), the Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until the Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(f) or the first
sentence of 3(e).

 

 

Section 5.  EXPENSES OF REGISTRATION.

 

All expenses, other than underwriting discounts and commissions and other than
as set forth in the Investment Agreement, incurred in connection with or in any
way related to registrations including comments, filings or qualifications
pursuant to Sections 2 and 3, including, without limitation, all registration,
listing and qualifications fees, printing and accounting fees, and fees and
disbursements of counsel for the Company or for the Investor shall be paid by
the Company.

 

 

Section 6.  INDEMNIFICATION.

 

In the event any Registrable Securities are included in the Registration
Statement under this Agreement:

 

(a)  To the fullest extent permitted by law, the Company, under this Agreement,
will, and hereby does, indemnify, hold harmless and defend the Investor who
holds Registrable Securities, the directors, officers, partners, employees,
counsel, agents, representatives of, and each Person, if any, who controls, any
Investor within the meaning of the 1933 Act or the Securities Exchange Act of
1934, as amended (hereinafter referred to as the “1934 Act”) (each, hereinafter
referred to as an “Indemnified Person”), against any and all losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, attorneys’
fees, amounts paid in settlement or expenses, joint or several (collectively,
hereinafter referred to as “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (hereinafter
referred to as “Indemnification Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon:

 

 
9

--------------------------------------------------------------------------------

 

 



 

(i)

Any untrue statement or alleged untrue statement of a material fact in the
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which the Investor has requested
in writing that the Company register or qualify the Shares (hereinafter referred
to as “Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which the statements therein were
made, not misleading;



 



 

(ii)

Any untrue statement or alleged untrue statement of a material fact contained in
the final prospectus (as amended or supplemented, if the Company files any
amendment thereof or supplement thereto with the SEC) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading, or



 



 

(iii)

Any violation or alleged violation by the Company of the 1933 Act, the 1934 Act,
any other law, including, without limitation, any state securities law, or any
rule or regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, hereinafter referred to as
“Violations”).  



 

Subject to the restrictions set forth in Section 6(c) the Company shall
reimburse the Investor and each such controlling person, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a):

 



 

1)

Shall not apply to a Claim arising out of or based upon a Violation which is due
to the inclusion in the Registration Statement of the information furnished to
the Company by any Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto;



 

 
10

--------------------------------------------------------------------------------

 

 



 

2)

Shall not be available to the extent such Claim is based on:



 



 

a.

A failure of the Investor to deliver or to cause to be delivered the prospectus
made available by the Company; or



 



 

b.

The Indemnified Person’s use of an incorrect prospectus despite being promptly
advised in advance by the Company in writing not to use such incorrect
prospectus; or 



 



 

c.

Any claims based on the manner of sale of the Registrable Securities by the
Investor or of the Investor’s failure to register as a dealer under applicable
securities laws; or



 



 

d.

Any omission of the Investor to notify the Company of any material fact that
should be stated in the Registration Statement or prospectus relating to the
Investor or the manner of sale; or



 



 

e.

Any amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person
and shall survive the resale of the Registrable Securities by the Investor
pursuant to the Registration Statement. 



 

(b)  In connection with any Registration Statement in which Investor is
participating, the Investor agrees to severally and jointly indemnify, hold
harmless and defend, to the  same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its  directors, each of its officers who
signs the Registration Statement, each Person, if any, who controls the Company
within the meaning of the 1933 Act or the 1934 Act and the Company’s agents
(collectively and together with an Indemnified Person, hereinafter referred to
as an “Indemnified Party”), against any Claim or Indemnified Damages to which
any of them may become subject, under the 1933 Act, the 1934 Act or otherwise,
insofar as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation is due to the inclusion in the Registration Statement of the written
information furnished to the Company by the Investor expressly for use in
connection with such Registration Statement; and, subject to Section 6(c), the
Investor will reimburse any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) and the agreement
with respect to contribution contained in Section 7 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Investor, which consent shall not be unreasonably
withheld; provided, further, however, that the Investor shall only be liable
under this Section 6(b) for  that amount of a Claim or Indemnified Damages as
does not exceed the net proceeds to such Investor as a result of the sale of
Registrable Securities pursuant to such Registration Statement.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the resale of the
Registrable Securities by the Investor pursuant to the Registration Statement.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(b) with respect to any preliminary
prospectus shall not inure to the benefit of any Indemnified Party if the untrue
statement or omission of material fact contained in the preliminary prospectus
were corrected on a timely basis in the prospectus, as then amended or
supplemented.  This indemnification provision shall apply separately to each
Investor and liability hereunder shall not be joint and several. 

 

 
11

--------------------------------------------------------------------------------

 

 

(c)  Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, the representation by counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding.  The indemnifying party shall pay for only one (1) separate legal
counsel for the Indemnified Persons or the Indemnified Parties, as applicable,
and such counsel shall be selected by the Investor, if the Investor is entitled
to indemnification hereunder, or the Company, if the Company is entitled to
indemnification hereunder, as applicable.  The Indemnified Party or Indemnified
Person shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim.  The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding affected without
its written consent, provided, however, that the indemnifying party shall not
unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the consent of the Indemnified Party or Indemnified Person,
consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim.  Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the Indemnified Party or Indemnified Person with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made.  The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person or
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

 

 
12

--------------------------------------------------------------------------------

 

 

(d)  The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

 

Section 7.  CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section
6; (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any seller of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (iii) contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities.

 

 

Section 8. REPORTS UNDER THE 1934 ACT.

 

With a view to making available to the Investor the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investor to sell securities of the Company
to the public without registration (“Rule 144”), provided that the Investor
holds any Registrable Securities are eligible for resale under Rule 144 (k), the
Company agrees to:

 



 

(a)

Make and keep public information available, as those terms are understood and
defined in Rule 144; and



 



 

(b)

File with the SEC in a timely manner all reports and other documents required of
the Company under the 1933 Act and the 1934 Act so long as the Company remains
subject to such requirements (it being understood that nothing herein shall
limit the Company’s obligations under Section 5(c) of the Investment Agreement)
and the filing of such reports and other documents is required for the
applicable provisions of Rule 144; and



 



 

(c)

Furnish to the Investor, promptly upon request:



 



 

a.

A written statement by the Company that it has complied with the reporting
requirements of Rule 144, the 1933 Act and the 1934 Act,



 

 
13

--------------------------------------------------------------------------------

 

 



 

b.

A copy of the most recent annual or quarterly report of the Company and such
other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Investor to sell such
securities pursuant to Rule 144 without registration.



 

 

Section 9.  NO ASSIGNMENT OF REGISTRATION RIGHTS.

 

The rights and obligations under this Agreement shall not be assignable.

 

 

 

Section 10.  AMENDMENT OF REGISTRATION RIGHTS.

 

The provisions of this Agreement may be amended only with the written consent of
the Company and Investor.  

 

 

Section 11.  MISCELLANEOUS.

 

(a)  Any notices or other communications required or permitted to be given under
the terms of this Agreement that must be in writing will be deemed to have been
delivered (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile (provided a confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same.  The addresses
and facsimile numbers for such communications shall be:

 

If to the Company:   

 

If to the Company:

 

TransCoastal Corporation

 

Attn: Stuart Hagler, CEO

 

17304 Preston Road

 

Suite 700

 

Dallas, TX 75252

 

With a Copy to:

 

KRC&L

 

Craig G. Ongley

 

 
14

--------------------------------------------------------------------------------

 

 

3700 Thanksgiving Tower

 

1601 Elm Street

 

Dallas Texas 75201

 

Phone 214-777-4241

 

Facsimile 214-777-4299

 

 

If to the Investor:

 

Kodiak Capital Group, LLC

260 Newport Center Drive

Newport Beach CA 92660

 

Each party shall provide five (5) business days prior notice to the other party
of any change in address, phone number or facsimile number.

 

(b)  Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

(c)   This Agreement and the Transaction Documents constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof.  There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein and therein.

 

(d)  This Agreement and the Transaction Documents supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.

 

(e)  The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.  Whenever required by
the context of this Agreement, the singular shall include the plural and
masculine shall include the feminine.  This Agreement shall not be construed as
if it had been prepared by one of the parties, but rather as if all the parties
had prepared the same.

 

(f)  This Agreement may be executed in two or more identical counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement.  This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

 

(g)  Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

 
15

--------------------------------------------------------------------------------

 

 

(h) In case any provision of this Agreement is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Agreement will not in any way be affected or
impaired thereby. The normal rule of construction and contractual interpretation
that ambiguities should be held against the drafting party is not operative
under this agreement.

 

 

Section 12.  DISPUTES SUBJECT TO ARBITRATION GOVERNED BY NEW YORK LAW

 

All disputes arising under this agreement shall be governed by and interpreted
in accordance with the laws of the State of New York without regard to
principles of conflict of laws.  The parties to this agreement will submit all
disputes arising under this agreement to arbitration in New York City, State of
New York before a single arbitrator of the American Arbitration Association
(“AAA”).  The arbitrator shall be selected by application of the rules of the
AAA, or by mutual agreement of the parties, except that such arbitrator shall be
an attorney admitted to practice law in New York, New York.  No party to this
agreement will challenge the jurisdiction or venue provisions as provided in
this section.  Nothing contained herein shall prevent the party from obtaining
an order to compel arbitration under NY CPLR Article 75. Nothing contained
herein shall prevent the party from obtaining injunctive relief.

 

SIGNATURE PAGE OF REGISTRATION RIGHTS AGREEMENT

 

 

Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Investment Agreement and the Registration Rights
Agreement as of the date first written above. The undersigned signatory hereby
certifies that he has read and understands the Registration Rights Agreement,
and the representations made by the undersigned in this Registration Rights
Agreement are true and accurate, and agrees to be bound by its terms.

 

 

KODIAK CAPITAL GROUP, LLC

 

 

/s/ Ryan Hodson, Member                                  

 

TRANSCOASTAL CORPORATION

 

 

/s/ Stuart G. Hagler, CEO                                 

 

 